 



Exhibit 10.6
AMENDMENT
Thor Industries, Inc. Deferred Compensation Plan
WHEREAS, Thor Industries, Inc. (hereinafter “Employer”) established the Thor
Industries, Inc. Deferred Compensation Plan (hereinafter “Plan”) effective
June 1, 2000 for the benefit of its Eligible Employees and their Beneficiaries;
and
WHEREAS, the Employer reserved the right to amend the Plan under the terms
thereof; and
NOW THEREFORE, effective January 1, 2005, Part E.1.b of the Joinder Agreement is
amended as follows:

  •   Beginning with the 2005 Plan Year, the maximum Elective Deferral amount
shall be $25,000.

IN WITNESS WHEREOF, the Employer has hereunto affixed its signature on this
___day of _____________________, 20______.
EMPLOYER:

      Thor Industries, Inc.
 
 
   
By:
   
 
   
 
   
Name:
   
 
   
 
   
Title:
   
 
   

